UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 00-4313
THOMAS W. LEWIS, a/k/a Big Tom,
a/k/a Sluggo,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-93-139)

                      Argued: April 6, 2001

                      Decided: July 12, 2001

     Before WILKINSON, Chief Judge, and NIEMEYER and
                 MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Anthony George Spencer, MORCHOWER, LUXTON &
WHALEY, Richmond, Virginia, for Appellant. Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for Appellee.
ON BRIEF: C. David Whaley, MORCHOWER, LUXTON & WHA-
LEY, Richmond, Virginia, for Appellant. Helen F. Fahey, United
States Attorney, M. Hannah Lauck, Assistant United States Attorney,
Richmond, Virginia, for Appellee.
2                      UNITED STATES v. LEWIS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Thomas Lewis appeals from his conviction and sentence for oper-
ating a continuing criminal enterprise, conspiracy to launder money,
money laundering, and structuring a currency transaction to evade the
reporting requirements. Lewis argues that the government failed to
prove that he operated a continuing criminal enterprise. He also
claims that his conviction for operating a continuing criminal enter-
prise was in violation of Apprendi v. New Jersey, 530 U.S. 466
(2000). In addition, Lewis argues (1) that the district court made sev-
eral sentencing errors, (2) that the court should have struck the jury
panel, and (3) that the court should have prohibited the jury from
reviewing government charts and the indictment during deliberations.
Finding no reversible error, we affirm.

                                  I.

   The defendant, Thomas Lewis, met Charles Haas in 1981. Both
men were members of the Hell’s Angels and partners in a sizeable
methamphetamine business. Haas, operating in California, shipped
large amounts of methamphetamine to Lewis, who resided in Vir-
ginia. The shipments were generally in ten-pound quantities, which
cost between $9,000 and $11,000 per pound. The methamphetamine
was often transported in a Chevrolet El Camino that was driven by
Haas, Russell Zink, or Jim Aggas.

   Lewis and Haas eventually grew tired of the coast-to-coast traffick-
ing in methamphetamine and decided to set up a methamphetamine
lab in Virginia in November 1990. Lewis approached Daryl Benson,
a long-time friend who was involved in the Hell’s Angels, and offered
him $50,000 to use his residence to manufacture methamphetamine.
Benson agreed, and Lewis recruited several persons to help conduct
the operation. Lewis enlisted Glenn Yank and Shelly Hoke to obtain
                       UNITED STATES v. LEWIS                      3
chemicals and glassware from New York. He also asked Russell Zink
to acquire distilled water and aluminum foil for the manufacturing
process, and he designated Yank to "cook" the methamphetamine.

   After Lewis acquired the necessary components for the lab, Lewis,
Yank, Benson, and Haas set up the lab at Benson’s house. Lewis and
Haas retained firearms at Benson’s house, including an assault rifle,
to provide security for the operation. While they were setting up the
lab, Yank realized that they were missing Methylymine, an essential
chemical in the methamphetamine manufacturing process. Yank then
flew to New York to obtain the chemical. When he returned, he tried
to cook the chemicals on two separate occasions to produce metham-
phetamine, but he was unsuccessful. Lewis thereafter employed
Joseph Redish to cook the chemicals, but Redish’s attempts also
failed. After the failed attempts, the group decided to suspend the
manufacturing operation, and Lewis instructed Benson to move the
lab’s components and materials to Genito Mini Storage in Chester-
field County, Virginia.

   While Lewis struggled to set up a methamphetamine manufactur-
ing operation in Virginia, he and Haas maintained their West Coast
to East Coast drug trafficking operation. From February 1991 to
March 1993 Lewis received ten to twelve pounds of methamphet-
amine one to two times per month (on two occasions Lewis received
fourteen and twenty-two pounds, respectively). When the metham-
phetamine arrived from Haas, Lewis would contact Benson and Dar-
rell Newman, who would "cut" and bag the drug. The three men often
added Inositol (a cutting agent) to the methamphetamine, which
allowed them to produce up to twenty-eight pounds of distributable
product from each ten- or twelve-pound shipment.

   Lewis was also engaged in distributing cocaine and marijuana. In
the spring of 1991 Lewis contacted Yank in New York and asked him
to obtain three kilograms of cocaine. Yank came to Virginia with the
three kilograms, which he distributed on consignment to Lewis and
Jim Aggas. Haas and Zink were present for this transaction. On
another occasion in the spring of 1991 Benson bought three kilograms
of cocaine from Scotty Barfield and then resold the drug for Lewis.
In May 1991 Lewis bought 100 pounds of marijuana from a source
in New Mexico and sent Zink to bring the marijuana to Virginia.
4                       UNITED STATES v. LEWIS
After Zink returned with the drug, Lewis sent him to Arizona to
obtain an additional 100 pounds of marijuana.

   Some of the proceeds of the drug sales were laundered through
Evo-X, Inc., a company owned by Lewis’s friend, Sean Gallagher.
Gallagher helped set up Evo-X to launder money for Lewis and to
provide Lewis with the appearance of holding down a lucrative job.
(Lewis at that time was on parole and had to justify his high income
and frequent travel to his parole officer.) In exchange, Gallagher prof-
ited from the money laundering operation and received quantities of
methamphetamine and marijuana from Lewis.

   Lewis remained determined to manufacture methamphetamine. He
instructed Benson to research the manufacturing process. Benson
came up with a list of chemicals necessary to make the drug and gave
the list to Lewis. Lewis then gave the list to Haas, who set off for
Canada to obtain the chemicals. Before Haas was able to cross the
border into Canada, however, the Royal Canadian Mounted Police
stopped him and recovered the list.

   Shortly after Haas was denied entry into Canada, Drug Enforce-
ment Administration (DEA) agents executed several search warrants
on June 12, 1991. The agents first searched Genito Mini Storage and
recovered glassware and chemicals that were capable of producing
between 6.4 and 9.25 kg of D-L methamphetamine. The agents then
searched Lewis’s towing business, Big Tom’s Towing, in Petersburg,
Virginia. Lewis’s towing operation was basically a front for illicit
drug distribution. During this search the agents recovered 13.6 grams
of powder cocaine. Both Zink and Lewis, who were present when the
towing shop was searched, were arrested. The final search warrant
was executed at Benson’s residence. There, agents found various
materials used in the methamphetamine manufacturing process,
including Inositol. Benson was also arrested. Dorothy Barfield, the
mother of Scotty Barfield, arranged for Lewis’s release on bond and
Lewis arranged for Benson’s bond, using Cosmos Gilberti, a bail
bondsman who frequently posted bail for members of the Hell’s
Angels.

  Lewis became concerned that the federal government would prose-
cute him and Benson for manufacturing methamphetamine. Lewis
                        UNITED STATES v. LEWIS                        5
told Benson to leave Virginia and gave him $35,000 to travel to Mas-
sachusetts and contact "Doc" Paschutti, a member of the Hell’s
Angels. Benson did travel to Massachusetts, which meant that he was
skipping bail. Later, Benson paid Gilberti $25,000 for the bond that
Gilberti forfeited when Benson failed to appear in court. In November
1991, however, Benson returned to Virginia and contacted Lewis.
Lewis provided Benson with an additional $20,000, an assault rifle
and two pistols, one quarter pound of cocaine, and three quarters of
a pound of methamphetamine. Benson then traveled to Maine, where
he was again arrested.

   On February 12, 1992, Lewis was traveling through the Minneapo-
lis/St. Paul International Airport, where he bought a plane ticket to
Arizona for $1,000 in the name of Carl Anderson. Airport security
officers stopped Lewis and asked if they could search his person. The
officers found over $11,000 on Lewis. Then, before calling in a drug
dog, the officers hid the money in two separate locations in the airport
concourse. The dog "hit" on the bundles of money. The officers
seized the money, but Lewis was not arrested.

   On June 23, 1993, law enforcement officers executed a search war-
rant at Lewis’s residence, but they discovered that Lewis and most of
his belongings were gone. By sometime around August 1993 Lewis
and Zink made it to Apache Junction, Arizona, where they obtained
false identifications. In early 1994 Zink and Lewis fled to Mexico, but
Mexican authorities found them and took them into custody on March
7, 1994.

   A grand jury handed down a twenty-five count indictment against
Lewis on October 18, 1993. Because Lewis was a fugitive in Mexico
and was not extradited to the United States until June 24, 1999, he did
not make his first appearance in federal court until July 7, 1999.
Lewis was tried by a jury from December 6 through 15, 1999. The
jury convicted Lewis of conspiring to manufacture and distribute con-
trolled substances in violation of 21 U.S.C. § 846 (count one), operat-
ing a continuing criminal enterprise (CCE) in violation of 21 U.S.C.
§ 848 (count two), conspiring to launder money in violation of 18
U.S.C. § 1956(g) (count three), possession with intent to distribute in
excess of one kilogram of methamphetamine in violation of 21 U.S.C.
§ 841 (count ten), money laundering in violation of 18 U.S.C.
6                       UNITED STATES v. LEWIS
§ 1956(a)(1)(A)(i) (count sixteen), structuring a currency transaction
to evade a reporting requirement in violation of 31 U.S.C.
§ 5324(a)(3) (count twenty-one), and attempting to manufacture
methamphetamine in violation of 21 U.S.C. § 846 (count twenty-
five).

   The district court sentenced Lewis on April 5, 2000. The district
court conditionally vacated the convictions on counts one, ten, and
twenty-five because those convictions were lesser-included offenses
of the CCE conviction. The court sentenced Lewis to a term of life
for the CCE conviction, 240 months for the 18 U.S.C.
§§ 1956(a)(1)(A)(i) and (g) convictions, and 60 months for the 31
U.S.C. § 5324(a)(3) conviction, with all terms running concurrently.
Lewis appeals, raising several issues.

                                   II.

   Lewis argues that the government failed to prove that he operated
a CCE and, in the alternative, that his CCE conviction is unconstitu-
tional in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).

    A person is liable for operating a CCE if

      (1) he violates any provision of this subchapter or subchap-
      ter II of this chapter the punishment for which is a felony,
      and

      (2) such violation is a part of a continuing series of viola-
      tions of this subchapter or subchapter II of this chapter—

             (A) which are undertaken by such person in
          concert with five or more other persons with
          respect to whom such person occupies a position
          of organizer, a supervisory position, or any other
          position of management, and

             (B) from which such person obtains substantial
          income or resources.
                        UNITED STATES v. LEWIS                         7
21 U.S.C. § 848(c). Therefore, to gain a CCE conviction, the govern-
ment must prove that the defendant committed (1) a felony violation
of the federal drug laws (2) as part of a continuing series of violations
of the drug laws (3) in concert with five or more persons (4) whom
he organized or supervised. Finally, the defendant must have (5)
derived substantial income or resources from the endeavor. See
United States v. Wilson, 135 F.3d 291, 303 (4th Cir. 1998). A "contin-
uing series of violations" of the drug laws consists of at least three
violations. See United States v. Johnson, 219 F.3d 349, 353 (4th Cir.
2000). The jury convicted Lewis of operating a CCE and specifically
found that his conviction for conspiring to distribute controlled sub-
stances under 21 U.S.C. § 846 served both as the predicate offense for
the CCE conviction and as one of the three underlying drug offenses
that made up the continuing series of violations. On appeal Lewis
claims that the government failed to prove that he operated a CCE.
First, he argues that a violation of 21 U.S.C. § 846 cannot serve as
both the predicate offense for a CCE, see 21 U.S.C. § 848(c)(1), and
as one of the three underlying drug offenses that constitute a continu-
ing series of violations, see id. § 848(c)(2). Second, Lewis asserts that
no reasonable juror could have credited the testimony of the govern-
ment’s three primary witnesses. Finally, he contends that his CCE
conviction is in violation of Apprendi v. New Jersey, 530 U.S. 466
(2000). All three of his contentions are without merit.

   The plain text of 21 U.S.C. § 848 makes it clear that a drug con-
spiracy under § 846 can serve as the predicate offense for a CCE and
as one of the three underlying drug violations. Section 848(c)(1) pro-
vides that "any" felony violation of the federal drug laws may consti-
tute the predicate offense for a CCE. Lewis’s conviction under 21
U.S.C. § 846 is undisputedly a felony violation of the federal drug
laws. Section 848(c)(2) then requires that the predicate felony viola-
tion under § 848(c)(1) be "a part of a continuing series of violations."
Thus, the predicate felony violation must also serve as one of the
three underlying drug offenses required under § 848(c)(2). Because
"any" felony drug violation can serve as the predicate offense and
§ 848(c)(2) requires the predicate offense to be a part of "a continuing
series of violations," a violation of § 846 can serve as the predicate
offense of a CCE and as one of the three underlying drug offenses
necessary under § 848(c)(2).
8                       UNITED STATES v. LEWIS
   Lewis also argues that the evidence was insufficient to sustain his
conviction because three of the government’s witnesses, Haas, Ben-
son, and Yank, were not credible witnesses. Because all three of the
men are convicted criminals, drug users, and cooperated with the
United States, Lewis asserts that no reasonable juror could have cred-
ited their testimony. Lewis, however, misunderstands the scope of our
review. "In reviewing the sufficiency of the evidence, we are not enti-
tled to weigh the evidence or to assess the credibility of witnesses."
United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998). See also
United States v. Arrington, 719 F.2d 701, 704 (4th Cir. 1983) ("We,
of course, do not weigh evidence or review the credibility of wit-
nesses in resolving the issue of substantial evidence."). Because
Lewis’s sufficiency of the evidence claim is a run-of-the-mill attack
on the credibility of key government witnesses, he raises an issue that
is beyond our warrant.

   Lewis next asserts that his conviction for operating a CCE is
unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466
(2000). He claims that under the reasoning of Apprendi, 21 U.S.C.
§§ 841 and 846 are unconstitutional on their face. He asserts that drug
quantity under §§ 841 and 846 is a sentencing factor that must be
decided by a judge. Lewis points out, however, that drug quantity is
a fact that has the effect of increasing the maximum penalty for traf-
ficking in illegal drugs, and therefore, under Apprendi, it must be sub-
mitted to a jury and proven beyond a reasonable doubt. Thus, he
asserts that §§ 841 and 846 are unconstitutional because they require
the issue of drug quantity to be decided by a judge and proven by a
preponderance of the evidence. Because the jury found that his con-
viction under § 846 also served as the predicate offense for the CCE
and was one of the three underlying offenses that constitute a "contin-
uing series of violations," Lewis argues that the jury relied on an
unconstitutional statute (§ 846) to convict him for operating a CCE.
He therefore requests that we reverse the district court and vacate his
CCE conviction. Our recent case of United States v. Promise, No. 99-
4737, ___ F.3d ___ (4th Cir. June 29, 2001), forecloses Lewis’s argu-
ment. In Promise we held that drug quantity is an element of the
offense that must be submitted to a jury and proven beyond a reason-
able doubt. See Promise, slip op. at 9-11. Thus, contrary to Lewis’s
assertion, §§ 841 and 846 do not require the issue of drug quantity to
                         UNITED STATES v. LEWIS                           9
be decided by a judge. Because drug quantity must be submitted to
the jury, both sections survive Apprendi.

                                    III.

   Lewis challenges the district court’s application of the U.S. Sen-
tencing Guidelines. Lewis first argues that the district court’s finding
of a base offense level of 43 was erroneous. He asserts that the district
court’s findings regarding drug calculations, drug type, and enhance-
ments for possessing a firearm and obstructing justice were improper.
In addition, Lewis claims that the district court improperly determined
that his criminal history category was IV. He contends that because
the district court should not have counted a conspiracy conviction in
determining his criminal history category, his category is actually III.

   The Government must prove all factors that warrant a sentencing
enhancement by a preponderance of the evidence. See United States
v. Urrego-Linares, 879 F.2d 1234, 1237-38 (4th Cir. 1989). In
reviewing the district court’s determinations regarding the Sentencing
Guidelines, "this court must give deference to the district court’s deci-
sion." United States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996).
"The amount of deference due a sentencing judge’s application of the
guidelines to a specific set of facts depends upon whether the issue
is primarily a factual or legal one." Id. We review factual determina-
tions for clear error and legal interpretations de novo. Id. On guide-
lines decisions involving mixed questions of law and fact, we apply
a "due deference" standard in conducting our review. Buford v.
United States, 121 S. Ct. 1276, 1279 (2001). Under a due deference
standard, if the mixed question is "‘essentially factual’ . . . the district
court’s determination should be classified as one of fact reviewable
under the clearly erroneous standard. If, on the other hand, the ques-
tion requires us to consider legal concepts in the mix of fact and law
and to exercise judgment about the values that animate legal princi-
ples, then the concerns of judicial administration will favor the appel-
late court, and the question should be classified as one of law and be
reviewed de novo." United States v. Daugherty, 874 F.2d 213, 217-18
(4th Cir. 1989) (quoting United States v. McConney, 728 F.2d 1195,
1202 (9th Cir. 1984) (en banc)).
10                      UNITED STATES v. LEWIS
                                   A.

   Lewis claims that the district court improperly found that Lewis
was responsible for over 260 pounds of methamphetamine and three
kilograms of cocaine. Based on the testimony of Haas, Benson, and
DEA Agent Berrymond Burgess, the district court found that Lewis
received methamphetamine from Haas between February 1991 and
May 1993 one to two times per month and that the shipments aver-
aged ten to twelve pounds (on two occasions he received fourteen and
twenty-two pounds, respectively). Lewis asserts, however, that the
testimony of Haas and Benson does not establish that he received a
minimum of 260 pounds. Lewis contends that Haas testified that he
made only ten shipments to Lewis and that Benson said that Haas
made one to two shipments per month from February 1991 to June
1991. Although Lewis concedes that Burgess testified that Haas
admitted to him that Lewis received at least ten pounds of metham-
phetamine one to two times per month for over two years, Lewis con-
tends that Burgess’s testimony regarding Haas’s statements is hearsay
and should not have been considered by the district court.

   The district court’s drug calculation is not clearly erroneous.
Although Burgess’s testimony regarding Haas’s statements is hearsay,
the district court properly considered this testimony in calculating
drug quantity. See United States v. Uwaeme, 975 F.2d 1016, 1021
(4th Cir. 1992) (recognizing that the district court may consider any
relevant information, including hearsay evidence, provided that the
information has "sufficient indicia of reliability to support its probable
accuracy" (quoting U.S. Sentencing Guidelines Manual § 6A1.3(a)
(1991))). In addition, Burgess’s testimony is consistent with Haas’s
and Benson’s testimony. Haas said that he shipped methamphetamine
to Lewis more than ten times, and Benson simply testified to the
period between February 2001 and June 2001. Their testimony, how-
ever, does not undermine Burgess’s testimony that Haas told him that
he shipped at least ten pounds of methamphetamine to Lewis one to
two times per month for over two years. Thus, the district court’s fac-
tual finding that Lewis received over 260 pounds of methamphet-
amine was not clearly erroneous.

  Lewis also contends that the district court should not have attri-
buted three kilograms of cocaine to him in determining his offense
                       UNITED STATES v. LEWIS                       11
level. He asserts that there was insufficient evidence to link him to
any cocaine transaction. Lewis’s claim is meritless. Yank testified at
trial that he purchased three kilograms of cocaine for Lewis and dis-
tributed the cocaine to Lewis in the presence of Haas, Aggas, and
Zink. In addition, Benson testified that he sold three kilograms of
cocaine for Lewis and gave Lewis the proceeds of the sale. Therefore,
the district court did not clearly err in calculating the quantity of
cocaine attributable to Lewis.

                                  B.

   Lewis argues that the district court should have used the 1992 ver-
sion of the U.S. Sentencing Guidelines Manual to determine his sen-
tence for operating a CCE instead of the 1998 version. U.S.
Sentencing Guidelines Manual § 1B1.11(a) (hereinafter U.S.S.G.)
provides that the district court "shall use the Guidelines Manual in
effect on the date that the defendant is sentenced." If, however, the
district "court determines that use of the Guidelines Manual in effect
on the date that the defendant is sentenced would violate the ex post
facto clause of the United States Constitution, the court shall use the
Guidelines Manual in effect on the date that the offense of conviction
was committed." U.S.S.G. § 1B1.11(b)(1). "[T]he last date of the
offense of conviction is the controlling date for ex post facto pur-
poses." U.S.S.G. § 1B1.11 cmt. 2. The controlling date is "the last
date of the offense, as alleged in the indictment." United States v.
Fitzgerald, 232 F.3d 315, 318-19 (2d Cir. 2000). Here, Lewis was
sentenced in April 2000, but the last date of the offense of conviction
was October 1993, according to the indictment.

   The district court applied the 1998 Guidelines because it was the
version in effect on the date that Lewis was sentenced. Lewis argues,
however, that the district court’s application of the 1998 version of
the Guidelines was in violation of the Ex Post Facto Clause. Lewis
asserts that he trafficked in L-methamphetamine. He then points out
that under the 1992 version of the Guidelines a distinction is made
between L-methamphetamine and D-L methamphetamine. Under the
1992 version a defendant receives a lower offense level for trafficking
in L-methamphetamine. See U.S.S.G. § 2D1.1 (1992). The 1998 ver-
sion, however, abolished the distinction between L-methamphetamine
and D-L methamphetamine. See U.S.S.G. § 2D1.1 (1998). The 1998
12                      UNITED STATES v. LEWIS
amendment therefore had the effect of increasing the offense level for
trafficking in L-methamphetamine while the offense level for D-L
methamphetamine remained the same. Compare U.S.S.G. § 2D1.1
(1998) with U.S.S.G. § 2D1.1 (1992). Because the 1998 version of the
Guidelines imposes a higher offense level for trafficking in L-
methamphetamine than the 1992 Guidelines, Lewis contends that the
district court should have sentenced him under the 1992 version (the
version in effect on the last date of the offense of conviction).

   The government claims that Lewis’s argument lacks merit because
the district court found that he trafficked in D-L methamphetamine.
If Lewis had trafficked in D-L methamphetamine, the government
correctly notes that his sentence would be the same regardless of
whether the district court applied the 1998 or 1992 version of the
Guidelines. A comparison of the 1992 and 1998 versions of the
Guidelines shows that the 1998 amendment did not affect the offense
level for D-L methamphetamine. Compare U.S.S.G. § 2D1.1 (1998)
with U.S.S.G. § 2D1.1 (1992).

   Lewis contends that the government failed to prove by a prepon-
derance of the evidence that he trafficked in D-L methamphetamine,
and therefore the district court should have found that he distributed
L-methamphetamine. We disagree. The government introduced suffi-
cient evidence for the district court to find that Lewis received and
distributed D-L methamphetamine. DEA Agent Kevin Pakulniewicz
testified that the chemicals and manufacturing materials found at Ben-
son’s residence and Genito Mini Storage indicated that Lewis could
have produced between 6.4 and 9 kg of D-L methamphetamine. In
addition, law enforcement officials recovered D-L methamphetamine
during a search of Sean Gallagher’s home. Because Lewis supplied
Gallagher with the methamphetamine that law enforcement discov-
ered and Lewis obtained all of his methamphetamine from Haas in
California, it appears that the methamphetamine Lewis was receiving
from California was D-L methamphetamine. Moreover, Pakulniewicz
testified that a market did not exist for the illicit distribution of L-
methamphetamine and that the only forms of methamphetamine that
were being trafficked from 1990 to 1997 were D-L and D-
methamphetamine. Given this evidence, the district court’s determi-
nation regarding drug type is not clearly erroneous. Thus, the court’s
application of the 1998 version of the Guidelines was proper.
                       UNITED STATES v. LEWIS                       13
                                  C.

   Lewis next claims that there is insufficient evidence to support the
district court’s sentence enhancements for firearms possession and
obstructing justice. See U.S.S.G. §§ 2D1.1(b)(1), 3C1.1 (1998). The
record, however, amply supports the district court’s enhancements.
First, Benson testified that Lewis supplied him with an assault
weapon and two firearms and that Lewis retained firearms at Ben-
son’s residence while they constructed the methamphetamine lab.
Therefore, the district court’s finding that Lewis possessed firearms
is not clearly erroneous. Second, Benson testified that Lewis helped
him escape the authorities in Virginia and flee to New England. Lewis
instructed Benson to leave Virginia and provided him with $55,000,
an assault rifle, two pistols, one quarter pound of cocaine, and three
quarters of a pound of methamphetamine. Thus, the district court’s
finding that Lewis obstructed justice is also not clearly erroneous.

                                  D.

   Lewis asserts that the district court improperly determined that the
applicable criminal history category for his sentencing range was IV.
He claims that the district court’s inclusion of a 1986 drug conspiracy
conviction in its criminal history determination was improper because
the 1986 conviction involved conduct that was a part of the continu-
ing criminal enterprise at issue in this case.

   Lewis fails to explain, however, how the 1986 conspiracy was a
part of the same course of conduct as the continuing criminal enter-
prise in this case. Moreover, Lewis seems to have conceded at trial
that the 1986 conspiracy was unrelated to the conduct at issue in this
case. At trial Lewis objected to the government’s use of evidence
regarding the 1986 conspiracy on the ground that it was unrelated to
the conduct charged in the indictment. The district court agreed with
Lewis and sustained his objection. Because Lewis has failed to show
that the 1986 conspiracy was a part of the continuing criminal enter-
prise in this case, we hold that the district court’s criminal history
determination was correct.

                                 IV.

  Lewis argues that the district court should have struck the jury
panel because a potential juror made an inflammatory remark during
14                      UNITED STATES v. LEWIS
voir dire on the first day of trial. During voir dire a potential juror
who worked as a counselor at a correctional facility indicated that he
could not be a fair and impartial juror in Lewis’s case "[b]ecause 95
percent of my case load are blacks who are in for doing small
amounts of drugs. I couldn’t be fair to that man, because I think auto-
matically, going there, if he has been charged with it, he should burn."
The district court struck the potential juror but decided that it would
not strike the entire jury panel. Lewis claims that the counselor’s
statement had such a "harmful and prejudicial effect" on the jury that
the district court was obligated to strike the jury panel. We note that
a district court’s findings of juror impartiality may "be overturned
only for manifest error." Mu’Min v. Virginia, 500 U.S. 415, 428
(1991). Thus, the failure to strike a jury panel is reviewed for a mani-
fest abuse of discretion. See United States v. Trujillio, 146 F.3d 838,
842 (11th Cir. 1998).

   The district court’s decision to retain the jury panel was not an
abuse of discretion. The court addressed the jury and throughly dis-
cussed the comments made by the counselor. It also issued a detailed
limiting instruction and probed the jury for bias. The court instructed:

     All right. Ladies and gentlemen, I am going to tell you that
     as a matter of law under our constitution and our system of
     justice it is absolutely inappropriate to take into account the
     race of a defendant, whether white or black. Absolutely
     inappropriate to take into account the race of a lawyer in the
     case, whether white or black. Or absolutely inappropriate
     and not permitted to take into account the race of a defen-
     dant — whether — or, I mean of a witness, whether white
     or black.

     And if I tell you that now, is there anybody now who could
     not abide by my instruction that you can’t consider that in
     any way, shape, form or fashion in deciding the case? Any-
     one who cannot? Alright.

     Now, the other thing I am going to tell you is that punish-
     ment for a crime is absolutely not to be considered by a jury
     in arriving at a determination of whether someone is guilty
     or not, that is, whether the United States has met its burden
                       UNITED STATES v. LEWIS                          15
    of proof beyond a reasonable doubt. The reason for that is
    because in the federal system the judge decides what the
    punishment is. The jury doesn’t decide that. And if I tell you
    that you might not take into account the fact of what the
    punishment for a crime might be, is there anybody who in
    deciding guilt or innocence, is there anybody who could not
    abide by that instruction?

The district court then inquired further to make sure that the counsel-
or’s comments did not prejudice the jury. The court asked:

    I have told you that [the counselor’s] attitude is wrong in
    every respect. It is something that can’t be considered. . . .

    [I]s there anybody here who, who needs to talk to me about
    this, has any hesitation about it, that you would like to talk
    to me privately up here? Because the law is that this defen-
    dant and the United States are to have a fair trial based on
    proper and legal consideration, just as you would like to
    have such a fair trial were an indictment brought against
    you. And you would not want anyone influenced by a state-
    ment such as this. And so if you have any hesitation about
    whether this might affect your impartiality, I would like to
    know about it now, because it will be too late when we pick
    the jury. All right, ladies and gentlemen.

In addition, the court expressed its disdain for the counselor’s state-
ments in front of the jury and concluded that the counselor’s state-
ments did not prejudice the jury:

    I think the motion to strike the panel is denied. I believe that
    the [statement] was clearly out of line, it was inappropriate,
    and injected improper consideration. And I believe the ques-
    tioning of the jury has cured any difficulty, and I think the
    record is clear now exactly what the jury heard . . . and that
    they did hear it, and I think it is just as clear they won’t let
    that affect them. And frankly, my assessment is that they
    were, from looking at the faces of the people out there, they
    were as offended by the statement as counsel for the defen-
    dant and I was . . . so the motion is denied.
16                       UNITED STATES v. LEWIS
   The defendant has offered no evidence to suggest that the jury
failed to follow the district court’s instructions or that the court’s find-
ings regarding lack of jury bias were in error. See United States v.
Ellis, 121 F.3d 908, 928 (4th Cir. 1997) (holding that juries are pre-
sumed to follow a court’s instructions and that a juror’s improper
remarks require reversal only when they "infect[ ] the trial with
unfairness as to make the resulting conviction a denial of due pro-
cess"). Because the district court took several steps to assess the
impact of the counselor’s statements on the jury panel, issued curative
instructions, and found that counselor’s statements did not prejudice
the jury, we conclude that the court’s failure to strike the jury panel
was not an abuse of discretion.

                                    V.

   Lewis claims that his due process rights were violated by the dis-
trict court’s decision to allow the jury to review the indictment and
the government’s charts during deliberations. This decision is
reviewed for an abuse of discretion. See United States v. Ward, 171
F.3d 188, 195 (4th Cir. 1999). The admission of a chart "will not be
overturned on appeal unless [the] decision is shown to be arbitrary or
irrational." United States v. Loayza, 107 F.3d 257, 264 (4th Cir. 1997)
(quoting United States v. Johnson, 54 F.3d 1150, 1156 (4th Cir.
1995)) (alteration in original). In addition, "[t]he submission of an
indictment to the jury is a discretionary matter with the district court."
United States v. Polowichak, 783 F.2d 410, 413 (4th Cir. 1986).

   The admission of the charts was neither arbitrary nor irrational.
The government sought to introduce the charts to summarize exten-
sive financial evidence regarding Lewis’s money laundering activi-
ties. Such charts are permitted expressly under Fed. R. Evid. 1006,
which provides, "The contents of voluminous writings, recordings, or
photographs which cannot conveniently be examined in court may be
presented in the form of a chart, summary, or calculation." The dis-
trict court gave Lewis the opportunity to challenge the charts’ conclu-
sions and summaries and to cross-examine Internal Revenue Service
Agent Robin Rager, who testified as to the contents of the charts. In
addition, the court told the jury that it should give the charts "such
weight as you feel like that you are entitled to. If you do not think
                        UNITED STATES v. LEWIS                        17
they are entitled to any weight, you don’t have to give them any
weight."

 Also, the submission of the indictment to the jury was not in error.
We held in United States v. Polowichak that

    [t]he submission of an indictment to the jury is a discretion-
    ary matter with the district court. If the indictment contains
    irrelevant allegations, ordinarily they should be redacted.
    But where, as here, the jury is unequivocally instructed that
    the indictment is not evidence, that the indictment is distrib-
    uted solely as an aid in following the court’s instructions
    and the arguments of counsel, and that certain counts should
    be disregarded as irrelevant to the defendants currently
    before the district court, we perceive no reversible error.

783 F.2d at 413 (citations omitted). Here, the district court followed
the requirements of Polowichak. The court redacted several overt acts
alleged as part of the violation of 21 U.S.C. § 846 in Count One of
the indictment and several irrelevant acts alleged as part of the viola-
tion of 18 U.S.C. § 1956(g) in Count Three. The court also eliminated
from the indictment the names of Lewis’s coconspirators and allega-
tions of forfeiture. Moreover, the court specifically instructed the jury
that the indictment should not be considered as evidence. See Gov’t
Br. at 65 n.15. Lewis does not claim that the redactions were insuffi-
cient or that the court’s instructions were inadequate. Thus, because
the court redacted the indictment and properly instructed the jury
regarding the use of the indictment, the court’s decision to allow the
jury to review the indictment and charts was not an abuse of discre-
tion.

                                  VI.

   For the foregoing reasons, we affirm Lewis’s conviction and sen-
tence.

                                                            AFFIRMED